 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10      KEVIN JOSEPH FADER,
                                                             CASE NO. 3:21-cv-05264-JCC-JRC
11                               Plaintiff,
                                                             ORDER DIRECTING SERVICE OF
12                v.                                         CIVIL RIGHTS COMPLAINT
13      BERRADA DRISS,

14                               Defendant.

15

16          This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff is proceeding

17   with this action pro se and in forma pauperis. Plaintiff is currently incarcerated at the Coyote

18   Ridge Corrections Center and is subject to the Court’s Prisoner E-Filing Initiative pursuant to

19   General Order 06-16. The Court, having reviewed plaintiff’s complaint, hereby ORDERS as

20   follows:

21          (1)        Consent

22          The Clerk is directed to issue the Notice of Option of Consent to Magistrate Judge J.

23   Richard Creatura.

24

     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 1
 1          (2)       Service by Clerk

 2          The Clerk is directed to send the following to the named defendant by first class mail: a

 3   copy of plaintiff’s complaint, a copy of this Order, a copy of the Notice of Option to Consent,

 4   two copies of the notice of lawsuit and request for waiver of service of summons, and a waiver

 5   of service of summons. If service is by first class mail, a return envelope, postage prepaid,

 6   addressed to the Clerk’s Office shall also be sent.

 7              (2)   Response Required

 8          Defendant(s) shall have thirty (30) days within which to return the enclosed waiver of

 9   service of summons. A defendant who timely returns the signed waiver shall have sixty (60)

10   days after the date designated on the notice of lawsuit to file and serve an answer to the

11   complaint or a motion permitted under Rule 12 of the Federal Rules of Civil Procedure.

12          A defendant who fails to timely return the signed waiver will be personally served with a

13   summons and complaint, and may be required to pay the full costs of such service, pursuant to

14   Rule 4(d)(2) of the Federal Rules of Civil Procedure. A defendant who has been personally

15   served shall file an answer or motion permitted under Rule 12 within thirty (30) days after

16   service.

17          (3)       Filing and Service by Parties, Generally

18          All attorneys admitted to practice before this Court are required to file documents

19   electronically via the Court’s CM/ECF system. Counsel are directed to the Court’s website,

20   www.wawd.uscourts.gov, for a detailed description of the requirements for filing via CM/ECF.

21   Plaintiff shall file all documents electronically. All filings must indicate in the upper right hand

22   corner the name of the magistrate judge to whom the document is directed.

23

24

     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 2
 1          Any document filed with the Court must be accompanied by proof that it has been served

 2   upon all parties that have entered a notice of appearance in the underlying matter. Plaintiffs shall

 3   indicate the date the document is submitted for e-filing as the date of service.

 4          (4)     Non-State Defendants

 5          As a registered user of the Court’s electronic filing system, you must accept electronic

 6   service of all court filings (except original service of a complaint) by prisoner litigants housed at

 7   facilities actively engaged in the Prisoner E-Filing Initiative. Prisoner litigants incarcerated at

 8   facilities actively engaged in the Prisoner E-Filing Initiative are no longer required to serve their

 9   court filings on the Court or defendants by mail. Service by mail of your court filings to prison

10   litigants housed in facilities actively engaged in the Prisoner E-Filing Initiative is also no longer

11   required.

12          (5)     Motions, Generally

13          Any request for court action shall be set forth in a motion, properly filed and served.

14   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as a

15   part of the motion itself and not in a separate document. The motion shall include in its caption

16   (immediately below the title of the motion) a designation of the date the motion is to be noted for

17   consideration upon the Court’s motion calendar.

18          Stipulated and agreed motions, motions to file over-length motions or briefs, motions for

19   reconsideration, joint submissions pursuant to the option procedure established in LCR 37(a)(2),

20   motions for default, requests for the clerk to enter default judgment, and motions for the court to

21   enter default judgment where the opposing party has not appeared shall be noted for

22   consideration on the day they are filed. See LCR 7(d)(1). All other non-dispositive motions

23   shall be noted for consideration no earlier than the third Friday following filing and service of the

24

     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 3
 1   motion. See LCR 7(d)(3). All dispositive motions shall be noted for consideration no earlier

 2   than the fourth Friday following filing and service of the motion. Id.

 3           For electronic filers, all briefs and affidavits in opposition to either a dispositive or non-

 4   dispositive motion shall be filed and served not later than 11:59 p.m. on the Monday

 5   immediately preceding the date designated for consideration of the motion.

 6           The party making the motion may electronically file and serve not later than 11:59 p.m.

 7   on the date designated for consideration of the motion, a reply to the opposing party’s briefs and

 8   affidavits.

 9           (6)      Motions to Dismiss and Motions for Summary Judgment

10           Parties filing motions to dismiss pursuant to Rule 12 of the Federal Rules of Civil

11   Procedure and motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

12   Procedure should acquaint themselves with those rules. As noted above, these motions shall be

13   noted for consideration no earlier than the fourth Friday following filing and service of the

14   motion.

15           Defendants filing motions to dismiss or motions for summary judgment are advised that

16   they MUST serve a Rand notice concurrently with motions to dismiss and motions for summary

17   judgment so that pro se prisoner plaintiffs will have fair, timely and adequate notice of what is

18   required of them in order to oppose those motions. Woods v. Carey, 684 F.3d 934, 941 (9th Cir.

19   2012). The Ninth Circuit has set forth model language for such notices:

20                 A motion for summary judgment under Rule 56 of the Federal Rules of
                   Civil Procedure will, if granted, end your case.
21
                   Rule 56 tells you what you must do in order to oppose a motion for summary
22                 judgment. Generally, summary judgment must be granted when there is no
                   genuine issue of material fact – that is, if there is no real dispute about any
23                 fact that would affect the result of your case, the party who asked for
                   summary judgment is entitled to judgment as a matter of law, which will
24

     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 4
 1                end your case. When a party you are suing makes a motion for summary
                  judgment that is properly supported by declarations (or other sworn
 2                testimony), you cannot simply rely on what your complaint says. Instead,
                  you must set out specific facts in declarations, depositions, answers to
 3                interrogatories, or authenticated documents, as provided in Rule 56(e),
                  that contradict the facts shown in the defendant’s declarations and
 4                documents and show that there is a genuine issue of material fact for
                  trial. If you do not submit your own evidence in opposition, summary
 5                judgment, if appropriate, may be entered against you. If summary
                  judgment is granted, your case will be dismissed and there will be no
 6                trial.

 7   Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added).

 8          Defendants who fail to file and serve the required Rand notice on plaintiff may have their

 9   motion stricken from the Court’s calendar with leave to re-file.

10          (7)      Direct Communications with District Judge or Magistrate Judge

11          No direct communication is to take place with the District Judge or Magistrate Judge with

12   regard to this case. All relevant information and papers are to be directed to the Clerk.

13          (8)      The Clerk is directed to send copies of this Order and the Notice of Option to

14   Consent to plaintiff.

15          Dated this 19th day of May, 2021.

16

17
                                                          A
                                                          J. Richard Creatura
                                                          Chief United States Magistrate Judge
18

19

20

21

22

23

24

     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 5
